The judgment of the court was pronounced by
King, J.
This appeal has been taken by Salvatory from the judgment of the District Court, rejecting his application for the curatorship of the vacant succession of Jacques Nicolas, deceased. We have stated the nature of his claim to the administration, in the opinion rendered on the appeal of Albuzzi in the same proceeding. For the reasons there assigned, the judgment of the District Court, rejecting the application of Salvatory to be appointed the curator of the vacant succession of Jacques Nicolas, is affirmed, with costs.